IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT

                       _____________________

                            No. 99-41499
                       _____________________



CAMERON COUNTY FRESH WATER SUPPLY
DISTRICT NO. 1, now known as Laguna
Madre Water District; ET AL;

                                               Plaintiffs,

CAMERON COUNTY FRESH WATER SUPPLY
DISTRICT NO. 1, now known as Laguna
Madre Water District;

                                               Plaintiff-Appellant,

                              versus

NUEVACORP INC. d/b/a Sand Dollar Realty
and Management; JOHN P. THOBE

                                            Defendants-Appellees.
_________________________________________________________________

          Appeals from the United States District Court
                for the Southern District of Texas
                        USDC No. 96-CV-119
_________________________________________________________________
                           July 6, 2001

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     We have considered carefully the complex and tortured record

in this case, examining its travels through the state court, then

to the district court, then to the bankruptcy court, and finally to

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the district court once again. We conclude that the district court

did not err in dismissing the claims asserted in this appeal.            This

case has been pending since South Bay Links filed its original

petition on August 9, 1995.         Our consideration of the record,

briefs, and oral argument leads us to the conclusion that the only

alleged damages that the appellants have not abandoned and can

articulate relate to the cost of pre-litigation negotiations with

South Bay Links for the water contracts, the attorney’s costs and

fees for the defense of the South Bay lawsuit brought against the

Water District, and the attorneys’ costs and fees relating to

Thobe’s intervention against the Water District, all of which seem

to have been disregarded or transformed by the district court into

a request for sanctions against Thobe and Nuevacorp.            Even when

these incurred costs are considered as damages alleged in the

complaint, the Water District fails to allege facts sufficient to

establish   causation    on   the    part   of   Thobe    and   Nuevacorp.

Furthermore, when these costs are treated as sanctions, we hold

that the district court did not abuse its discretion in denying

sanctions   against   Thobe   and   Nuevacorp.    The    judgment   of   the

district court is therefore

                                                         A F F I R M E D.




                                     2